 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PERRIS LEE,                                         Case No.: 19-cv-125-AJB-MDD
12                                      Plaintiff,
                                                         ORDER:
13   v.
     L. FUGA, et al.,                                    (1) ADOPTING THE REPORT AND
14
                                                         RECOMMENDATION; AND
15                                   Defendants.
                                                         (2) GRANTING DEFENDANT’S
16
                                                         MOTION FOR SUMMARY
17                                                       JUDGEMENT
18
19                                                       (Doc. Nos. 15, 25)

20
           Presently before the Court is Defendant K. Rodriguez’s motion for summary
21
     judgment. (Doc. No. 15.) The Court referred the matter to Magistrate Judge Mitchell D.
22
     Dembin for a Report and Recommendation (“R&R”), which was issued on August 28,
23
     2019. (Doc. No. 25.)
24
           The R&R recommends that Defendant’s motion be granted. (Id. at 10.) The parties
25
     were instructed to file written objections to the R&R by September 13, 2019, and a reply
26
     to the objections no later than September 20, 2019. (Id.) Plaintiff requested an extension of
27
     time to file written objections. (Doc. No. 26.) The Court granted Plaintiff’s request for an
28
                                                     1

                                                                                 19-cv-125-AJB-MDD
 1   extension of time to file written objections to the R&R by January 20, 2020, and a reply to
 2   the objections no later than January 27, 2020. (Doc. No. 32.)
 3         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 4   judge’s duties in connection with a magistrate judge’s R&R. The district judge must “make
 5   a de novo determination of those portions of the report . . . to which objection is made[,]”
 6   and “may accept, reject, or modify, in whole or in part, the findings or recommendations
 7   made by the magistrate judge.” 28 U.S.C. § 636(b)(1); United States v. Remsing, 874 F.2d
 8   614, 617 (9th Cir. 1989). However, in the absence of objection(s), the Court “need only
 9   satisfy itself that there is no clear error on the face of the record in order to accept the
10   recommendation.” Fed. R. Civ. P. 72(b) advisory committee note to the 1983 amendment;
11   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
12         Neither party has filed objections to Magistrate Judge Dembin’s R&R. Having
13   reviewed the R&R, the Court finds it thorough, well-reasoned, and contains no clear error.
14   Accordingly, the Court hereby: (1) ADOPTS Magistrate Judge Dembin’s R&R in its
15   entirety; and (2) GRANTS Defendant’s motion for summary judgment.
16
17   IT IS SO ORDERED.
18
19   Dated: February 3, 2020
20
21
22
23
24
25
26
27
28
                                                  2

                                                                                19-cv-125-AJB-MDD
